Maxwell, Ch. J.
This is an action to recover for personal injuries sustained by the defendant in error. On the trial of the cause the jury returned a verdict for $250, upon which judgment was rendered. The principal error complained of in this court is non-existence of the plaintiff corporation. In the first petition the allegations are: “ G. F. Swift & Co., a corporation formed for doing business in Douglas county, Nebraska, defendant.” G. F. Swift & Co. answered this petition as defendant. Afterwards an amended answer was filed as follows : “ Now comes the said defendants G. F. *451Swift & Co., and by leave of court filed this their amended answer to the petition of said plaintiff, and say that defendants deny each and every allegation in said petition' contained, save and except such as in this answer maybe expressly admitted. Said defendants deny that they are a corporation formed for the purpose of doing business in Nebraska, and deny that they are or were at the-time of the institution of this action, or the receiving of the injuries alleged in said petition, doing business in the-state of Nebraska.” Thereupon the plaintiff below by leave of court filed an amended petition against “Swift &■ Co., a corporation organized under and by virtue of the-laws of the state of Illinois and doing business in Nebraska.” To this amended petition the defendant below filed an answer as follows :
“ Now comes the said defendants G. F. Swift & Co., for answer to the second amended petition of plaintiff filed' herein say, that they deny each and every allegation in saidi petition contained save and except such as in this answer-may be expressly admitted. Said defendants deny that saidi plaintiff was ever hurt while in their employ in the manner alleged in his said petition, or in any other manner whatever _ Said defendants for further answer say that they deny that-said plaintiff was ever injured as alleged, or ever suffered any damage by reason of any injury, or was ever put to any expense by reason of any injury for which these defendants are liable in any manner whatever.
“Said defendants further say that if said plaintiff received any injury whatever it was through his own carelessness and negligence, not through any carelessness or negligence of this defendant or the carelessness or negligence of any one for whose acts these defendants would be-responsible.
“ Wherefore defendants pray to be dismissed with their costs.”
It will be observed that the answer raises an issue as to *452the injuries sustained by the plaintiff below. In all the answers Swift. & Co. are styled the defendants — thus in effect admitting that they are proper parties. There is no denial that there is a corporation of the name of “Swift & Co.,” and that it is doing business in this state.. This being so, the statute under which it was organized would not, in a case of this kind, be material. So far as appears from the pleadings, Swift & Co. and G. F. Swift & Co. are one and the samel The defense, therefore, is a mere play upon words, and is unavailing. There is no error apparent in the record, and the judgment is
Affirmed.
The other judges concur.